Citation Nr: 0208506	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to May 
1985.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2001, the Board remanded 
this case in order to address due process concerns.  The case 
is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by VA; 
all matters pertinent to VCAA have been satisfactorily 
addressed.

2.  A left knee disorder was not present in service; a left 
knee disorder first shown many years subsequent to service is 
not shown to be related to that service.

3.  Service connection for a right knee disorder was denied 
most recently by a rating decision in November 1986; the 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not perfect a timely appeal.

4.  Additional evidence submitted since November 1986 does 
not tend to show the presence of a current right knee 
disability related to service and is not so significant that 
it must be considered in order to decide fairly the merits of 
the claim.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
peacetime service, nor may left knee degenerative joint 
disease be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A November 1986 rating decision, whereby a denial of 
service connection for a right knee disorder was confirmed 
and continued, is final.  38 U.S.C.A. § 7105 (West 1991).

3.  Evidence received since November 1986 is not new and 
material, and the veteran's claim for service connection for 
a right knee disorder has not been reopened.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1131, 5107, 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that the disability for which the 
veteran is seeking service connection was incurred during 
service.  Such action was accomplished by means of the 
denials of his claims issued by the RO in August 1995 and 
November 1996, and the Supplemental Statements of the Case 
issued in November 1996 and March 2002.  These documents 
informed him of the relevant criteria, and evidence needed, 
under which service connection for a left knee disorder can 
be assigned, and by which a previously-denied claim of 
service connection for a right knee disorder can be reopened.  
He was also notified of evidence needed through Board remand 
in January 2001, and through a letter from VA seeking 
additional evidence dated in February 2001.  In view of these 
actions by VA, the Board finds that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed; the discussions in these various 
documents apprised him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In the case at hand, the 
appellant has not referenced any obtainable evidence not of 
record that might aid his claim.  As discussed above, VA has, 
through Board remand and letters from both the Board and the 
RO, requested that additional information be furnished.  It 
must be noted that VA's action has included, through the 
Board's remand and the Supplemental Statements of the Case, 
notice to the veteran as to the specific information that 
would constitute new and material evidence.  No evidence was 
received, subsequent to the Board's remand and the letter 
from the RO, from either the appellant or his representative; 
the Board must therefore conclude that all pertinent evidence 
has been obtained, and that no further development of the 
case is warranted.  

VA has satisfied its duties to notify and assist the 
appellant in this case.  The case is ready for review by the 
Board without prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Analysis

A.  Service Connection for a Left Knee Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2001).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).

If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally relevant 
to the issue of service connection.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997); Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

A review of the veteran's service medical records does not 
indicate that any left knee disorder was identified during 
his period of active service.  An April 1982 treatment 
record, while referring to knee complaints, appears to 
indicate that, on examination, there was slight left knee 
crepitation; the record indicates an impression of minimal 
patellofemoral syndrome, without otherwise specifying whether 
one or both knees were involved.  Even if the Board was to 
assume, solely for the purpose of this discussion, that this 
record referenced a left knee problem, it must be noted that 
the report of the separation medical examination, dated in 
January 1985, shows that the lower extremities were 
clinically evaluated as normal, and does not indicate the 
presence of any left knee impairment, or history thereof.  

Likewise, the post-service medical evidence is devoid of any 
reference to a left knee problem until June 1995, at which 
time the veteran indicated he bruised his knee in February 
1995.  These records, and the medical evidence dated 
subsequent to June 1995, do not show that a left knee problem 
had been manifested prior to February 1995, or that the 
presence of left knee impairment at that time was deemed by 
medical personnel to be in any manner related to the 
veteran's active service that had concluded almost ten years 
previously.  Likewise, the evidence does not show that any 
relationship has been found between the left knee problem 
noted in June 1995 and the possible left knee complaints made 
in April 1982.  The evidence does not demonstrate the 
chronicity of symptomatology that would allow the Board to 
find that the veteran's current left knee disability is 
chronic in nature.  38 C.F.R. § 3.303(b).

Medical records dated in June 1995 also indicate that there 
was possible left knee degenerative joint disease.  These 
records do not show that such a finding was conclusive 
rendered.  However, even if the Board were also to assume, 
for the purpose of this discussion only, that left knee 
degenerative joint disease is, in fact, manifested, it must 
be noted that the medical evidence first demonstrates the 
presence of this disorder approximately ten years following 
the veteran's separation from service; again, the evidence 
does not show that left knee degenerative joint disease had 
been manifested prior to June 1995, or that its manifestation 
as of that date was related to the veteran's active service.

In brief, the evidence does not demonstrate that a chronic 
left knee disorder was manifested during service, or that a 
left knee disorder that is shown approximately ten years 
following separation from service had been manifested prior 
to that date, or was related to that service.  The Board 
therefore finds that the preponderance of the evidence is 
against the veteran's claim, which accordingly fails.

II.  Submission of New and Material Evidence to Reopen a 
Claim of Service Connection for a Right Knee Disorder

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).  See also 38 U.S.C. 3305; VA 
Regulation 1008; effective January 1, 1958, to December 31, 
1958.  Governing statutory and regulatory provisions 
stipulate that both unappealed rating decisions and decisions 
of the Board are final, and may be reopened only upon the 
receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. § 5108 (West 1991); see also 
38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for a right knee 
disorder was first denied by the RO in July 1985, following 
review of evidence that included the veteran's service 
medical records.  The RO noted that, while these records 
reflected inservice right knee problems, they also showed 
that he furnished a history of right knee impairment prior to 
entrance into service, and that the service department had 
found that a right knee disorder had been manifested prior to 
service entrance, without being aggravated therein.

The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter from the RO dated 
July 25, 1985.  The record does not reflect that the veteran 
indicated disagreement with that decision within one year.  
That decision, accordingly, became final.

The veteran again sought service connection for a right knee 
disorder in November 1986.  No additional evidence appears to 
have been submitted; rather, the RO, as indicated in its 
November 1986 rating decision confirming and continuing its 
prior denial of service connection, reviewed all of the 
veteran's service medical records, and found that there was 
no showing of any increase in the pre-existing disorder 
beyond that which would be expected.  

The veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter from the RO dated 
December 9, 1986.  The record does not show that the veteran 
indicated disagreement with that decision, which accordingly 
became final.

The question before the Board, therefore, is whether evidence 
has been submitted since the most recent denial of the 
veteran's claim (which would be the rating decision rendered 
in November 1986) that could be deemed to constitute new and 
material evidence.  This question must be answered in the 
negative.  The evidence associated with the claims folder 
since November 1986 consists primarily of VA medical records 
pertaining to current treatment accorded the veteran for 
various disorders, to include right knee problems.  These 
records, while new in the sense that they had not previously 
been associated with the veteran's claims folder, are not 
material, in that they do not present new information.  The 
fact that a right knee disorder was manifested was of record 
at the time the RO rendered its rating decisions in July 1985 
and November 1986; in fact, VA had recognized in those 
decisions that a right knee disorder had been manifested 
during the veteran's active service, and had pointed out that 
the question with regard to service connection was whether 
this disorder, which was considered to have been manifested 
prior to service entrance, had increased in severity during 
that service.  The evidence submitted since November 1986 
does not show that the right knee disorder for which the 
veteran was receiving treatment had increased in severity 
during service that had concluded in May 1985, nor does it 
show that a right knee disorder had not been manifested prior 
to service.  As such, it cannot be considered to constitute 
material evidence.

In view of the fact that the veteran has not submitted new 
and material evidence, the Board concludes that his claim for 
service connection for a right knee disorder has not been 
reopened.


ORDER

Service connection for a left knee disorder is denied. 

New and material evidence not having been submitted, the 
claim for service connection for a right knee disorder has 
not been reopened.  The veteran's claim for service 
connection for a right knee disorder remains denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

